DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 10-20 are objected to because of the following informalities:  
Claim 6, line 1, “further including” should be “further comprising”.
Claim 10, line 2, “a radio signal” should be “the radio signal” for clarity.
Claim 19, line 2, “the apparatus comprises” should be “the apparatus comprising”; and line 8, “the divider” should be “each of the one or more dividers”.
Claims 11-18 depend either directly or indirectly from claim 10, therefore they are also objected.
Claim 20 depends from claim 19, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foti (US 10,658,727 B1), hereinafter “Foti”.
Regarding claim 1, Foti illustrates alternative combiner/dividers in Figures 1-3 and 5-7, as shown in Figure 1, the combiner/divider (10) comprising: an input port (output/input waveguide 14); a plurality of output ports (input/output ports, input/output waveguides 12); and a cavity (58 shown in Figure 2, col. 7, lines 47-52) having one surface coupled to the input port and other surface coupled to the plurality of output ports, wherein the other surface is formed of a curved surface, and the plurality of output ports is disposed on the other surface at certain intervals, wherein a side of the cavity is slantly formed from the one surface to the other surface at a certain angle (60 degrees, col. 5, lines 58-64), and wherein a distance between the input port and each of the plurality of output ports is identical (all of the input/output waveguides 12 are of 
Regarding claim 2, wherein an inside of the cavity is made of metal (copper, col. 5, lines 39-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of JP 2017-49595 A, hereinafter “595”.
Regarding claims 3-5, as applied to claim 1, Foti illustrates a curved surface in Figure 1, but fails to show or teach that the curved surface has a three-dimensional (3D)-shaped surface based on a shape of one surface of a specific lens, wherein the input port is positioned at a focal point of the specific lens, and wherein the plurality of output ports is disposed on the 3D-shaped surface based on a certain number of output ports as a unit.
595 teaches ways for problems to be solved and solutions to be solved applied alternative curve surfaces: 
Problems to be solved: to a three-dimensional recognition image which, when an image/character/shape/photograph or the like of a curve surface/three-dimensional surface/rugged surface/step surface/deformed surface/flat surface is viewed visually or through a lens from angles in a plurality of directions or a distance, looks as if a part or the whole of the image or the like of the curved surface/three-dimensional surface/ rugged surface/step surface/deformed surface/flat surface were a three-dimensional body which is stereoscopic/popping out/rising or the like. 
Solutions to be solved: shadow is added to an image/character/shape/ photograph or the like of a curve surface/three-dimensional surface/rugged surface/ step surface/deformed surface/flat surface; and a part or the whole of the image or the like of the curve surface/three-dimensional surface /rugged surface/step surface/ deformed surface/flat surface is cut out with tools such as scissors or various kinds of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by 595 to implement Foti’s curved surface to include a three-dimensional (3D)-shaped surface based on a shape of one surface of a specific lens to visually viewing or through a lens from angles in a plurality of directions or a distance in order to provide the position (center position 24) of the input port (14) at a focal point of the specific lens and provide the plurality of output ports disposed on the 3D-shaped surface based on a certain number of output ports as a unit for transitioning waveguide interposed between the plurality of input/output waveguides.
Regarding claim 6, Foti’s combiner/divider shown in Figure 1 further comprising a barrier rib (outer input/output node 32) positioned between adjacent output ports of the plurality of output ports (12) to separate the dimension of the length of each output port.
Regarding claims 7-9, as shown in Foti’s alternative combiners/dividers, inherently, the plurality of output ports has different areas; the plurality of output ports has a first area or a second area different from the first area (the dimensions of the input/output waveguides in the plane very uniformly or nonuniformly between the inner .
Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Dupuy et al. (US 2014/0266962 A1), hereinafter “Dupuy”.
Regarding claim 10 and claim 19, as discussed earlier applied to claim 1, Foti illustrates alternative combiner/dividers in Figures 1-3 and 5-7 and meets all the claimed limitations of the divider. However, Foti fails to show or teach that any of the combiner/divider is used in communications with an apparatus comprising: one or more antennas; one or more transceivers configured to transmit or receive a radio signal through the one or more antennas; and one or more dividers configured to divide an output signal of the one or more transceivers and output the divided signals to the one or more antennas.
Dupuy relates to alternative radio frequency dividers/combiners and teaches in paragraph [0003] of the specification that a divider or a combiner can be used in a transceiver configured to connect a plurality of antennas, such as transmission antennas and reception antennas.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Dupuy to implement Foti’s combiner/divider in a wireless communication system capable of 
Regarding claim 11, as stated earlier in claim 2, wherein an inside of the cavity is made of metal (copper, col. 5, lines 39-41).
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foti in view of Dupuy as applied to claims 10 and 19 above, and further in view of JP 2017-49595 A, hereinafter “595”.
Regarding claims 12-14 and 20, as applied to claim 10 or claim 19, Foti illustrates a curved surface in Figure 1, but fails to show or teach that the curved surface has a three-dimensional (3D)-shaped surface based on a shape of one surface of a specific lens, wherein the input port is positioned at a focal point of the specific lens, and wherein the plurality of output ports is disposed on the 3D-shaped surface based on a certain number of output ports as a unit.
595 teaches ways for problems to be solved and solutions to be solved applied alternative curve surfaces: 
Problems to be solved: to a three-dimensional recognition image which, when an image/character/shape/photograph or the like of a curve surface/three-dimensional surface/rugged surface/step surface/deformed surface/flat surface is viewed visually or through a lens from angles in a plurality of directions or a distance, looks as if a part or the whole of the image or the like of the curved surface/three-dimensional surface/ 
Solutions to be solved: shadow is added to an image/character/shape/ photograph or the like of a curve surface/three-dimensional surface/rugged surface/ step surface/deformed surface/flat surface; and a part or the whole of the image or the like of the curve surface/three-dimensional surface /rugged surface/step surface/ deformed surface/flat surface is cut out with tools such as scissors or various kinds of software, and is used so that it is a three-dimensional recognition image which is stereoscopic/popping out/rising or the like, when a part or the whole of the circumference of the image/character/shape/photograph or the like of the curve surface/three-dimensional surface/ rugged surface/step surface/ deformed surface/ flat surface is viewed visually or through a lens from angle in a plurality of directions or a distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by 595 to implement Foti’s curved surface to include a three-dimensional (3D)-shaped surface based on a shape of one surface of a specific lens to visually viewing or through a lens from angles in a plurality of directions or a distance in order to provide the position (center position 24) of the input port (14) at a focal point of the specific lens and provide the plurality of output ports disposed on the 3D-shaped surface based on a certain number of output ports as a unit for transitioning waveguide interposed between the plurality of input/output waveguides.

Regarding claims 16-18, as shown in Foti’s alternative combiners/dividers, inherently, the plurality of output ports has different areas; the plurality of output ports has a first area or a second area different from the first area (the dimensions of the input/output waveguides in the plane very uniformly or nonuniformly between the inner node and the outer node, col. 12, lines 42-47), and wherein an output port having the first area and an output port having the second area are alternately disposed within the unit; and wherein after the output ports having the first area are continuously disposed in a way to be adjacent to each other within the unit, the output port having the second area is disposed in order better spacing and/or separating some or each of the output ports from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 all related to structures of dividers used in communications systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632